Citation Nr: 0308392	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  97-27 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for asbestosis.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
frostbite of the feet.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of hemorrhoidectomy.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
pilonidal sinus.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

William W. Berg


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that held that new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for frostbite of the feet, 
residuals of hemorrhoidectomy, and pilonidal sinus, and 
denied entitlement to service connection for bilateral 
defective hearing.  The April 1997 rating decision also 
granted service connection for a deviated nasal septum, which 
was evaluated as noncompensably disabling, and asbestosis, 
which was evaluated as 10 percent disabling, effective from 
January 1997.  A rating decision dated in August 1998 
increased the rating for asbestosis to 30 percent, effective 
from the date of receipt of the claim for service connection 
in January 1997.  

In May 1999, a hearing was held at the RO before the 
undersigned.  A transcript is of record.  

In February 2000, the Board granted service connection for 
bilateral hearing but denied a compensable rating for a 
deviated nasal septum.  The issues set forth on the title 
page of this decision were remanded to the RO for further 
development or due process consideration.  In May 2000, the 
RO assigned a 30 percent evaluation for the service-connected 
bilateral hearing, effective from January 1997, and the 
veteran did not disagree with this evaluation.  

In rating decisions dated in February 2001 and May 2002, the 
RO continued its previous denial of the claims now before the 
Board.  In November 2002, following a VA examination, the RO 
continued its denial of a rating in excess of 30 percent for 
asbestosis.  

Evidence received at the Board in March 2003 is duplicative 
of evidence that was of record when the veteran's 
representative reviewed the file in March 2003.  The issue of 
entitlement to service connection for a heart disorder 
secondary to service-connected asbestosis is addressed in the 
REMAND portion of this decision.  


FINDINGS OF FACT

1.  From January 31, 1997, through march 31, 1998, the 
service-connected asbestosis was manifested by Forced Vital 
Capacity between 65 and 74 percent of predicted after 
administration of a bronchodilator.  

2.  Between April 1, 1998, and August 16, 2000, the service-
connected asbestosis was manifested by Forced Vital Capacity 
of less than 50 percent of predicted after administration of 
a bronchodilator.  

3.  From August 16, 2000, the service-connected asbestosis 
has been manifested by Forced Vital Capacity between 50 and 
64 percent of predicted, but there is no showing that the 
diffusion capacity of the lung for carbon monoxide by the 
single breath method is less than 40-percent of predicted; 
that a maximum exercise capacity of less than 15 ml/kg/min 
oxygen consumption with cardiorespiratory limitation is 
present; or that the veteran has cor pulmonale, pulmonary 
hypertension, or requires outpatient oxygen therapy.  

4.  A rating decision dated in October 1956 denied service 
connection for frostbite of the feet, residuals of 
hemorrhoidectomy, and pilonidal sinus.  The veteran was 
notified of that determination by a letter dated in November 
1956, but he did not appeal the decision.  

5.  The evidence received since the October 1956 rating 
decision denying service connection for frostbite of the 
feet, residuals of hemorrhoidectomy, and a pilonidal sinus is 
essentially cumulative and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
these claims.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for asbestosis between January 31, 1997, March 31, 1998, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.97, Diagnostic Code 6833 (2002).  

2.  The criteria for a 100 percent evaluation for asbestosis 
between April 1, 1998, and August 16, 2000, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6833 (2002).  

3.  The criteria for a 60 percent evaluation for asbestosis, 
effective from August 16, 2000, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 
6833 (2002).  

4.  The October 1956 rating decision denying claims of 
entitlement to service connection for frostbite of the feet, 
residuals of hemorrhoidectomy, and a pilonidal sinus is 
final.  Veterans Regulation No. 2(a), pt. II, par. III; 
Department of Veterans Affairs Regulation 1008; effective 
January 25, 1936, to December 31, 1957.  

5.  New and material evidence has not been submitted to 
reopen claims of entitlement to service connection for 
frostbite of the feet, residuals of hemorrhoidectomy, and a 
pilonidal sinus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decisions, the statement of the case, a Board remand, and 
supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiate his claims 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Although a report of VA hospitalization in September and 
October 1956 is not of record, the Board concludes that the 
record would only show continuing treatment for postoperative 
residuals of a hemorrhoidectomy and postoperative residuals 
of a pilonidal sinus.  The immediately preceding VA hospital 
report is of record.  This was the veteran's first 
hospitalization by VA and, as indicated below, showed 
treatment, including surgery, for hemorrhoids and a pilonidal 
sinus.  It is highly likely that the VA hospital report 
covering the period from September to October 1956 would do 
no more than show continuing treatment for those conditions.  
Such evidence would, however, add nothing to what is already 
known about the conditions treated earlier in 1956 and thus 
would not be germane to the underlying issue before the 
Board, which is whether those conditions were acquired in 
service.  The Board concludes that the failure to acquire the 
specific hospital report is not prejudicial to the veteran in 
this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  



A.  Increased rating

The record shows that the veteran's original claim for 
service connection for asbestosis was received in January 
1997 and was granted in a rating decision dated in April 
1997, when a 10 percent evaluation was assigned under 
Diagnostic Code 6833, effective from the date of receipt of 
the service connection claim.  The veteran disagreed with the 
evaluation assigned, and a rating decision dated in August 
1998 increased the evaluation to 30 percent, effective from 
January 1997.  The veteran continued to disagree with the 
rating assigned.  

The veteran's claim for a higher evaluation for asbestosis is 
an original claim that was placed in appellate status by his 
disagreement with the initial rating award.  In these 
circumstances, the rule in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance"), is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings may be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Asbestosis under Diagnostic Code 6833 is rated under the 
General Rating Formula for Interstitial Lung Disease, which 
provides that a 30 percent evaluation is for application when 
forced vital capacity (FVC) is 65- to 74-percent of 
predicted; or diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO (SB)) is 56- to 
65-percent of predicted.  A 60 percent evaluation is 
warranted for asbestosis when FVC is 50- to 64-percent of 
predicted; or DLCO 


(SB) is 40- to 55-precent of predicted; or there is a maximum 
exercise capacity of 15 to 20 ml/kg/min oxygen consumption 
with cardiorespiratory limitation.  A 100 percent evaluation 
is warranted for asbestosis when FVC is less than 50 percent 
of predicted; or DLCO (SB) is less than 40-percent of 
predicted; or there is a maximum exercise capacity of less 
than 15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation; or there is cor pulmonale or pulmonary 
hypertension; or when outpatient oxygen therapy is required.  
38 C.F.R. § 4.97, Code 6833.  

The evidence since the veteran filed his claim in January 
1997 has been somewhat equivocal regarding the severity of 
the service-connected asbestosis.  Pulmonary function tests 
by VA in May 1997 showed an FVC of 73 percent of predicted 
after administration of a bronchodilator.  (The service-
connected evaluation is based on the values shown on 
pulmonary function tests following bronchodilator therapy.  
See 61 Fed. Reg. 46,720, 46,723 (Sept. 5, 1996) (comment to 
the final rule amending the criteria for evaluating 
respiratory disorders).)  On VA pulmonary examination the 
following month, the pulmonary function tests were felt to 
show only mild obstructive and restrictive lung disease.  
Chest X-rays showed cardiomegaly and a prominently increased 
interstitial pattern throughout both lungs.  Pleural 
thickening and pleural plaques of calcifications were also 
seen.  The impression was asbestosis.  Under the criteria set 
forth above, however, only a 30 percent evaluation was 
warranted.  

However, private pulmonary function tests on April 1, 1998, 
revealed an FVC of 47 percent of predicted post 
bronchodilator, and test results were felt to be consistent 
with a severe restrictive ventilatory impairment.  These 
results were replicated on private pulmonary function tests 
in May 1999, although the study was felt to be difficult to 
interpret because of the veteran's inability to complete the 
test due to shortness of breath and difficulty performing a 
functional residual capacity (FRC) maneuver.  Spirometry was 
thought to be suggestive of a moderate restrictive 


ventilatory defect without bronchodilator response.  
Nevertheless, these results warrant a 100 percent evaluation 
under Diagnostic Code 6833.  

FVC on pulmonary function tests performed by VA on December 
8, 1999, was 46 percent of predicted pre-bronchodilator, and 
the results were interpreted as showing mild obstructive 
ventilatory impairment.  An underlying restrictive 
ventilatory defect could not be excluded by spirometry alone.  
It was noted that FVC had significantly decreased since May 
1997.  On VA pulmonary function tests on August 16, 2000, FVC 
was 54 percent of predicted pre-bronchodilator.  It was 
reported that the veteran had much difficulty with testing 
and was only able to perform spirometry.  On all testing 
attempted in August 2000, the veteran would become short of 
breath and would stop testing after multiple attempts.  
However, room air saturation was 97 percent at all times.  
Nevertheless, these results were said to indicate a severe 
obstructive lung defect, and an additional restrictive defect 
could not be excluded by spirometry alone.  

The case raises the question whether the failure to obtain 
post bronchodilator results on VA pulmonary function testing 
was a consequence of poor effort or severe respiratory 
disease.  The pulmonary laboratory technician who attempted 
to administer pulmonary function tests in June 2000 suggested 
that the veteran, who became dizzy after the first attempt, 
"was faking," but she later repudiated that conclusion.  
The veteran has consistently maintained that the very 
severity of his respiratory disability has impeded his 
attempts to perform the requested tests.  VA pulmonary 
examiners in October 2001 and February 2002 indicated that 
the previous pulmonary function tests were inadequate, and 
insofar as the values elicited in December 1999 and August 
2000 were pre-bronchodilator, they are less than optimal for 
rating purposes.  An oximetry test based on values elicited 
before and after walking and estimating FVC and DLCO could 
not be performed in April 2002 because the veteran indicated 
that his orthopedic problems precluded the 


required walking.  The examiner noted that any such estimates 
depended on the effort expended.  

The case is complicated by the presence of underlying chronic 
obstructive pulmonary disease, as well as a host of other 
medical problems, yet there is reason to believe that the 
veteran's overall disability picture affecting his 
respiratory system was severe when he filed his claim for 
service connection in January 1997.  Private pulmonary 
function tests performed in July 1995 showed that while FVC 
was 62 percent of predicted, diffusing capacity of the lung 
was only 48 percent of predicted probably due to restrictive 
lung disease.  (Diffusing capacity of the lung was not 
reported on any VA pulmonary function test.)  Bilateral 
pleural calcifications consistent with previous asbestos 
exposure were visualized on private chest X-rays and a CT 
scan in March 1996 and have been repeatedly shown on 
diagnostic imaging since then.  Dr. Young noted in a 
correspondence dated in July 1998 that the 1995 pulmonary 
function tests demonstrated restrictive lung disease and a 
moderate decrease in diffusing capacity consistent with 
asbestosis.  It was also reported that the veteran was 
hospitalized in July 1995 for pneumonia.  It is notable that 
when Dr. Young examined the veteran in September 1997, the 
pertinent impression was asbestosis.  In correspondence dated 
in June 1998, Dr. Gil observed that the pulmonary function 
tests performed in April 1998 demonstrated a severe 
restrictive impairment and noted that the veteran's history 
was significant for chronic obstructive pulmonary disease, 
history of asbestos exposure, bronchitis, and cardiomegaly.  

It is notable, too, that a VA pulmonary specialist found in 
October 2001 and February 2002 that the veteran's dyspnea on 
exertion was mostly due to restrictive changes from asbestos 
plus an inflammatory airway component, that is, asthma or 
chronic bronchitis.  Although service connection is in effect 
only for asbestosis, the values elicited on successive 
pulmonary function tests cannot be apportioned among his 
diagnosed respiratory disorders.  The service-connected 
evaluation must therefore be based on the values shown.  

In these circumstances, the Board finds that an evaluation in 
excess of 30 percent for asbestosis is not shown from January 
1, 1997 through March 31, 1998.  On April 1, 1998, private 
pulmonary function tests showed an FVC warranting a 100 
percent evaluation.  A total schedular evaluation is 
warranted for asbestosis until August 16, 2000, when FVC was 
shown to be 54 percent of predicted even pre-bronchodilator.  
Such a test value supports a 60 percent evaluation, but no 
higher, under Diagnostic Code 6833.  

There is no alternative basis for a 100 percent evaluation 
for asbestosis on and after August 16, 2000.  A VA pulmonary 
examination in June 2000 specifically found no clinical signs 
of cor pulmonale or right-sided heart failure.  (Cor 
pulmonale is heart disease characterized by hypertrophy and 
sometimes dilation of the right ventricle secondary to 
disease affecting the structure or function of the lungs, but 
excluding those pulmonary disorders resulting from congenital 
heart disease or diseases primarily affecting the left side 
of the heart.  Dorland's Illustrated Medical Dictionary 376 
(28th ed. 1994).)  A VA echocardiogram in August 2000 showed 
a normal right atrium and right ventricle, and pulmonary 
artery pressure was normal.  Only mild left ventricular 
hypertrophy was shown.  The Board notes that pulmonary 
hypertension has not been diagnosed.  As indicated, there are 
no pulmonary function test results or alternative test 
results on and after August 16, 2000, that could support a 
total schedular evaluation, nor is there any showing of a 
maximum exercise capacity of less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation due to the 
service-connected lung disease.  Finally, there is no showing 
that outpatient oxygen therapy is required.  When evaluated 
by VA in April 2002 for home oxygen therapy, home oxygen was 
not felt to be indicated.  Although the veteran has been 
evaluated in the VA pulmonary clinic on numerous occasions in 
recent years, outpatient oxygen therapy has not been found to 
be required.  

The Board concludes that the preponderance of the evidence is 
against an evaluation in excess of 60 percent for asbestosis 
on and after August 16, 2000.  The evidence is not so evenly 
balanced as to raise doubt concerning any material issue.  
38 U.S.C.A. § 5107(b).  

B.  New and material evidence

The record shows that a rating decision dated in October 1956 
denied the veteran's original claims of entitlement to 
service connection for frostbite of the feet, residuals of 
hemorrhoidectomy, and a pilonidal sinus.  Although he was 
informed of this determination the following month and of his 
appellate rights, he did not appeal.  The rating decision 
therefore became final.  Veterans Regulation No. 2(a), pt. 
II, par. III; Department of Veterans Affairs Regulation 1008; 
effective January 25, 1936, to December 31, 1957.  However, a 
claim will be reopened if new and material evidence has been 
submitted since the last final disallowance of the claim on 
any basis.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 
20.1105 (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  The 
veteran's application to reopen these previously and finally 
denied claims was received in January 1997.  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

New and material evidence means evidence not previously 
submitted to agency decision-makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The evidence before the rating board in October 1956 included 
the veteran's service medical records and a report of VA 
hospitalization from August to September 1956.  This evidence 
shows that the service medical records were completely 
negative for complaints or findings referable to frostbite of 
the feet, hemorrhoids, or a pilonidal sinus.  The hospital 
report indicates that this was the veteran's first VA 
hospitalization and that he entered the hospital with 
complaints of pain in the anal region.  He reported that he 
had first noticed the pain about three years prior to 
admission and that since that time, he had experienced 
intermittent episodes of pain in the rectum following bowel 
movements "and at the same time he noticed protruding [sic] 
from his anus."  There was no history of itching in the anal 
area or of blood in the stools.  There was no history of 
melena.  The veteran was rather constipated.  There were no 
episodes of diarrhea, nausea or vomiting.  Following an 
examination, internal and external hemorrhoids and a 
pilonidal sinus were diagnosed.  The veteran underwent 
excision of the pilonidal sinus and a hemorrhoidectomy during 
the hospitalization.  

The evidence received since the October 1956 rating decision 
includes a Record of Hospitalization (VA Form 10-2593) 
showing that the veteran was hospitalized by VA from 
September 20 to October 18, 1956, for postoperative residuals 
of hemorrhoidectomy and postoperative residuals of pilonidal 
sinus.  This record was received by the RO on October 22, 
1956, the date of the rating decision denying the claims, and 
does not appear to have been before the rating board.  The 
actual report of hospitalization for this period of time is 
not of record.  

Although additional service medical records were received in 
May 1998, these were duplicates of those before the rating 
board in 1956.  Transcripts of hearings 


conducted in December 1997 and May 1999 are of record.  Also 
received were reports of VA and private examination and 
treatment dating from 1995 to 2002.  These reports contain 
diagnoses of frostbite of the feet and hemorrhoidectomy, and 
hemoccult positive stool was noted by VA in April 2000.  

When seen in the VA outpatient clinic in January 1998, the 
veteran gave a history of frostbite of all of his toes in 
1951 and 1952, while in service.  The note indicated that the 
frostbite was service related and was incurred while the 
veteran was at the North Pole, presumably on a military 
mission.  When seen in the VA podiatry clinic in February 
1998, he complained of numbness of the toes.  A history of 
frostbite of all 10 toes and a dark discoloration of the legs 
were noted.  However, following an examination, only right 
plantar fasciitis was assessed.  The record thereafter 
contains further indications of frostbite of the toes in 
service, but it is apparent that the diagnosis was based 
solely on history related by the veteran that is not 
supported by the service medical records.  Although the 
veteran testified that he was exposed to cold while serving 
in the waters of the North Atlantic and in Greenland, about 
250 miles from the North Pole, his service medical records 
give no indication of any problem with his feet.  The 
veteran's feet were normal on clinical examination for 
separation in September 1953.  Moreover, the feet were 
examined when the veteran was hospitalized by VA in 1956.  
Although the feet were sweaty, they were not cold.  All toes 
appeared normal with normal color.  Flushing and blanching 
time were normal.  All pulsations were present and of good 
consistency.  Frostbite of the feet was not diagnosed.  

There is no showing that subsequent to the rating board's 
consideration of the case in 1956, any physician reviewed the 
record and determined that the veteran had residuals of 
frostbite of the feet that could reasonably be attributed to 
service or to an incident of service.  To the extent that the 
recent notations could be said to constitute etiologic 
opinion, the Board is not required to accept doctors' 
opinions that are based upon the appellant's recitation of 
medical history.  Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995).  See Owens v. Brown, 7 Vet. App. 429 (1995) (Board 


not required to accept uncorroborated testimony of claimant 
as to dental treatment during service; Board not bound to 
accept physicians' opinions based on claimant's recitation of 
events).  See also Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (rejecting medical opinion as "immaterial" where 
there was no indication that the physician reviewed 
claimant's service medical records or any other relevant 
documents which would have enabled him to form an opinion on 
service connection on an independent basis); Swann v. Brown, 
5 Vet. App. 229 (1993) (holding that the BVA was not required 
to accept the medical opinions of two doctors who rendered 
diagnoses of post-traumatic stress disorder almost 20 years 
after claimant's separation from service and who relied on 
history as related by the appellant as the basis for those 
diagnoses); Wilson v. Derwinski, 2 Vet. App. 16, 20-21 (1991) 
(an opinion relating a current disability to service has more 
probative value when it takes into account the records of 
prior medical treatment so that the opinion is a fully 
informed one); Corry v. Derwinski, 3 Vet. App. 231, 234 
(1992) (Board has a plausible basis to reject a physician's 
"conjecture" that a disability was acquired as a result of 
service where relevant treatment reports dating back a number 
of years were not mentioned by the physician rendering the 
opinion).  

Moreover, evidence that is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence" for purposes of establishing a nexus 
between a current disability and service.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Such evidence cannot 
enjoy the presumption of truthfulness accorded by Justus v. 
Principi to a determination of whether evidence is "new and 
material" for purposes of reopening a claim because a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. at 409.  

Although the veteran apparently had a trace of blood in the 
stool in April 2000, possibly as a consequence of 
hemorrhoids, the record is devoid of any current medical 
opinion or other competent evidence showing that any current 
hemorrhoid condition is related to service or any incident of 
service origin.  Although the 


veteran is competent to describe blood in the stool over the 
years, he is not competent to attribute the blood to a 
specific condition.  See Stadin v. Brown, 8 Vet. App. 280, 
284 (1995) (a claimant is capable of providing evidence of 
symptomatology but, as a layperson, is generally not capable 
of opining on matters requiring medical knowledge, such as 
the degree of disability produced by the symptoms or the 
condition causing the symptoms).  There is no competent 
medical evidence showing that the veteran now has a 
hemorrhoid disorder that was acquired in service.  The 
evidence before the rating board in 1956 suggested the 
possibility that the veteran's hemorrhoids and pilonidal 
sinus began at the tail end of his service.  However, since 
the veteran's separation examination in September 1953 was 
completely negative for complaints or findings referable to 
either condition, it was reasonable to conclude, as the 
rating board evidently did, that the initial symptoms of 
these disorders occurred shortly after separation.  None of 
the evidence added to the record since the 1956 rating 
decision alters that conclusion in the slightest.  Although 
the veteran testified that he began having problems with 
hemorrhoids in service, saying that he had blood and itching 
at that time, he also said that he never reported the problem 
while on active duty.  The report of hospitalization in 1956 
states that there was no history of itching in the anal area 
and no history of blood in the stools.  The Board accords 
more weight to the more contemporaneous evidence indicating 
the absence of symptoms of hemorrhoids and a pilonidal sinus 
during service.  

The evidence added to the record since the 1956 rating 
decision contains no competent evidence attributing residuals 
of a pilonidal sinus to service or to any incident of service 
origin.  Indeed, no mention is even made of postoperative 
residuals of a pilonidal sinus in the medical evidence 
covering the period from 1995 to 2002.  

After a careful consideration of the new evidence in light of 
that before the rating board in October 1956, the Board 
concludes that the new evidence is either cumulative of that 
previously of record, does not bear directly and 
substantially on the issue under consideration, or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As such, it is not new and 
material.  38 C.F.R. § 3.156(a).  It follows that the 
application to reopen claims of entitlement to service 
connection for frostbite of the feet, residuals of 
hemorrhoidectomy, and a pilonidal sinus must be denied.  


ORDER

An evaluation in excess of 30 percent for asbestosis for the 
period from January 31, 1997 and March  31, 1998, is denied.  

A 100 percent evaluation for asbestosis, effective from April 
1, 1998, through August 15, 2000, is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.  

A 60 percent evaluation for asbestosis, effective from August 
16, 2000, is granted, subject to controlling regulations 
governing the payment of monetary benefits.  

The application to reopen claims of entitlement to service 
connection for frostbite of the feet, residuals of 
hemorrhoidectomy, and a pilonidal sinus is denied.  


REMAND

In May 2002, the RO denied entitlement to service connection 
for coronary artery disease secondary to service-connected 
asbestosis, and the veteran was so informed in June 2002.  In 
December 2002, the veteran filed at the RO a notice of 
disagreement with this determination.  In an Informal Hearing 
Presentation in March 2003, the veteran's representative also 
raised the issue of entitlement to service connection for a 
heart disorder secondary to service-connected asbestosis.  
However, this issue has not yet been addressed in a statement 
of the case.  

Accordingly, the Board must assume jurisdiction of the issue 
for which an appeal has been initiated and remand the matter 
for issuance of a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:  

The RO should furnish the veteran and his 
representative with a statement of the 
case and provide them with an opportunity 
to submit a substantive appeal on the 
issue of entitlement to service 
connection for coronary artery disease 
secondary to service-connected 
asbestosis.  The veteran and his 
representative are reminded that to 
obtain appellate review of any matter not 
currently in appellate status, a timely 
substantive appeal must be submitted 
following issuance of a statement of the 
case.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters remanded herein.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

